NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


In the Interest of C.D., J.F., O.F., S.F.,   )
and E.F., children.                          )
                                             )
                                             )
E.D.F.,                                      )
                                             )
              Appellant,                     )
                                             )
v.                                           )    Case No. 2D19-1385
                                             )
DEPARTMENT OF CHILDREN AND                   )
FAMILIES and GUARDIAN AD LITEM               )
PROGRAM,                                     )
                                             )
              Appellees.                     )
                                             )

Opinion filed August 21, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Norman A. Palumbo, Jr., Tampa, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus,
Assistant Attorney General, Tampa,
for Appellee Department of Children
and Families.

Thomasina Moore and Joanna
Summers Brunell, Appellate Counsel,
Tallahassee, for Appellee Guardian ad
Litem Program.
PER CURIAM.


           Affirmed.


VILLANTI, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.




                                   -2-